STATE OF NORTH CAROLINA
v.
MICHAEL DONNELL GEORGE.
No. COA08-1301
Court of Appeals of North Carolina
Filed April 21, 2009
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General Phillip T. Reynolds, for the State.
Appellate Defender Staples Hughes, by Assistant Appellate Defender David W. Andrews, for defendant-appellant.
STEELMAN, Judge.
Defendant pled guilty to the felonies of common law robbery, attempted common law robbery, and of having attained the status of an habitual felon. On 29 November 2005, the trial court imposed consecutive sentences of 144 to 182 months imprisonment for the common law robbery conviction and 100 to 129 months imprisonment for the attempted common law robbery conviction. Defendant appeals.
Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court, and a reasonable time in which he could have done so has passed. In accordance with Anders, we have fully examined the record to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We conclude the appeal is wholly frivolous. Furthermore, we have examined the record for possible prejudicial error and found none.
NO ERROR.
Judges HUNTER, ROBERT C. and JACKSON concur.
Report per Rule 30(e).